Taft, J.,
concurring. The precise question before this court in the instant case is apparent from the following statement in plaintiff’s brief:
“After the general verdict and the special findings were rendered by the jury, the plaintiff by motion *346asked the court to render judgment upon the special findings under the provision of Ohio General Code, Section 11420-18:
“ ‘When a special finding of facts is inconsistent with the general verdict, the former shall control the latter and the court may give judgment accordingly.’ ”
Even if, as determined by the answer to interrogatory I, there was no conspiracy between Robert and Luetta, and even if, as determined by answer to interrogatory III, Robert did not know “that the statements which Robert * * 35 made to [defendant] * * * regarding the testimony which Luetta * * * stated she would present at a trial of the contest of the will * * * were * * * false,” the remaining allegations of the answer, not thereby negatived by those special findings, would support the general verdict rendered for defendant. See State, ex rel. Lattanner, Deputy Supt. of Banks, v. Hills, 94 Ohio St., 171, 113 N. E., 1045, L. R. A. 1917B, 684. See, also, 11 American Jurisprudence, 255, Section 7; 7 American Jurisprudence, 939, 940, Section 245; 7 American Jurisprudence, 958, Section 262.
It follows that plaintiff’s motion for judgment should not have been granted; and, instead, it should have been overruled and judgment should have been entered on the general verdict of the jury for the defendant. Klever v. Reid Brothers Express, Inc., 151 Ohio St., 467, 86 N. E. (2d), 608; McNees v. Cincinnati Street Ry. Co., 152 Ohio St., 269, 89 N. E. (2d), 138.
The majority opinion purports to dispose of numerous other questions, such as the conclusiveness of the evidence to establish the allegations of the answer not negatived by the special findings, claimed errors in the charge of the court, and whether the theory advanced by defendant at the trial in support of her defense is inconsistent with the theory now advanced by her in *347support of the jury’s verdict. Likewise, some of the legal questions relative to duress, which are dealt with in the syllabus and majority opinion, may arise later in the instant case, if plaintiff should file a motion for new trial after judgment is rendered for defendant on the verdict of the jury. Until these questions do arise, I prefer to express no opinion on them.